Citation Nr: 0627282	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.


FINDINGS OF FACT

1.  The veteran has full range of motion in his left wrist.

2.  The medical evidence of record fails to connect any nerve 
condition, such as carpal tunnel syndrome, to the veteran's 
in-service injury to his left wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5099-5019 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran testified at his hearing before the Board that 
his left wrist caused him considerable pain.

The veteran is currently rated at 10 percent for a left wrist 
disability stemming from a chip fracture of his navicular 
bone while in service, under 38 C.F.R. § 4.73 DC 5099-5019, 
which directs that be disabilities, such as the veteran's, be 
rated based on the limitation of motion of affected parts.  
However, under 38 C.F.R. § 4.73 DC 5215, 10 percent is the 
maximum disability rating assigned for a wrist disability in 
absence of the presence of ankylosis which is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  

At a VA examination in July 2005, the veteran demonstrated 
dorsiflexion to 60 degrees and palmar flexion to 70 degrees, 
and the examiner specifically indicated that no ankylosis was 
present.  As such, the veteran's left wrist is clearly not 
ankylosed, and therefore a higher rating for his wrist 
disability is not warranted on a schedular basis.  

With regards to functional loss due to pain, etc., the Board 
notes that while the veteran has complained of persistent 
pain in his wrist, the examiner at the July 2005 VA 
examination found no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Furthermore, the veteran 
is already receiving the highest rating for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(holding that remand was not appropriate since the veteran 
was already receiving the maximum disability rating available 
under the appropriate diagnostic code.)  
The veteran also testified that he was having nerve problems 
in his left wrist, and a nerve study in May 2005 confirmed 
the presence of moderate to severe carpal tunnel syndrome in 
the left wrist.  Nevertheless, the veteran's claims file is 
void of a medical opinion of record which indicates that it 
is as likely as not that his carpal tunnel syndrome is 
related to, or was caused by, the chip fracture of his 
navicular bone.  As such, an additional rating is not 
available for a nerve disability.

The Board has also considered whether a rating for the wrist 
is warranted based on criteria not specifically defined in 
the rating schedule; however, the evidence in this case does 
not show an exceptional or unusual disability picture that 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2005).  
Although the veteran testified before the Board that he wears 
a wrist brace, has constant wrist pain, and can no longer 
drive a truck on account of periodic wrist numbness, the 
evidence of record does not demonstrate that his wrist 
disability has resulted in frequent periods of 
hospitalization.  Furthermore, the medical evidence has 
failed to show that the veteran's wrist disability has 
rendered him unemployable; and, while it is undisputed that 
his left wrist disability has had an adverse effect on his 
employment, it is important to note that the schedular rating 
criteria are designed to take such factors into account, as 
the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  Therefore, given the lack of evidence showing an 
unusual disability not contemplated by the rating schedule, 
the Board concludes that an extraschedular evaluation is not 
warranted.

Accordingly, the veteran's claim for a rating in excess of 10 
percent for a left wrist disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in December 2004.  By this, and by the statement 
of the case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his left wrist disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, he is not prejudiced by the Board's 
adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a left wrist disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


